Exhibit 10.2

 

Cos ‘farismtefon Company TRANSPORTATION SERVICE AGREEMENT Contract
Identification FI19215 This Transportation Service Agreement (Agreement) is
entered into by Great Lakes Gas Transmission Limited Partnership (Transporter)
and AMR PIPELINE COMPANY($hlpper). WHEREAS, Shipper lias requested Transporter
to transport Gas on its behalf and Transporter represents that it is willing to
transport Gas under the terms and conditions of this Agreement, NOW, THEREFORE,
Transporter and Shipper agree that the terms below constitute the transportation
service to be provided and the rights and obligations of Shipper and
Transporter, 1, EFFECTIVE DATE; April 16,2018 2, CONTRACT IDENTIFICATION:
FT19215 3, RATE SCHEDULE: FT 4, SHIPPER TYPE! Interstate PI 5, STATE/PROVINCE OF
INCORPORATION: Delaware 6, TERM: November 01,2021 to October 31,2036 7, EFFECT
ON PREVIOUS CONTRACTS: This Agreement supersedes, cancels and terminates, as of
the effective date stated above, the following contract(s): N/A 8, MAXIMUM DAILY
QUANTITY (Dth/Dny): 800,000 Please see Appendix A for further detail. 9, RATES:
Unless Shipper and Transporter have agreed to a rate other than the maximum
rate, rates shall be Transporter’s maximum rates and charges phis all applicable
surcharges in effect from time to time under the applicable Rate Schedule (as
stated above) on file with the Commission unless otherwise agreed to by the
parties in writing, Provisions governing a Rate other than the maximum shall be
set forth in tin’s Paragraph 9 and/or on Appendix B hereto,

GRAPHIC [g140321kqi001.gif]

 


Contract ID: FT19215 10. POINTS OF RECEIPT AND DELIVERY! The primary receipt and
delivery points are set forth on Appendix A. 11. RELEASED CAPACITY; N/A 12.
INCORPORATION OF TARIFF INTO AGREEMENT! This Agreement shall incorporate and in
all respects be subject to the “General Terms and Conditions” and the applicable
Rate Schedule (as stated above) set forth in Transporter’s FERC Gas Tariff,
Third Revised Volume No. 1, as may be revised front time to time, Transporter
may file and seek Commission approval under Section 4 of the Natural Gas Act
(NGA) at any time and from time to time to change any rates, charges or
provisions set forth in the applicable Rate Schedule (as stated above) and the
“General Terms and Conditions” in Transporter’s FERC Gas Tariff, Third Revised
Volume No. 1, and Transporter shall have the right to place such changes in
effect in accordance with the NGA, and this Agreemont shall be deemed to include
such changes and any such changes which become effective by operation of law and
Commission Order, without prejudice to Shipper’s right to protest the same, 13.
MISCELLANEOUS! No waiver by either party to this Agreement of any one or more
defaults by (lie otlier in the pcrfonnance of this Agreement shall operate or be
conslnied as a waiver of any continuing or future default(s), whether of a like
or a different character. Any controversy between the parties arising under this
Agreement and hot resolved by the parties shall be determined in accordance with
the laws of the State of Michigan, 14. OTHER PROVISIONS; It Is agreed that no
personal liability whatsoever shall attach to, be imposed on or otherwise bo
Incurred by any Partner, agent, management official or employee of the
Transporter or any director, officer or employee of any of the foregoing, for
any obligation of the Transporter arising under this Agreement or for any claim
based on such obligation and that the sole recourse of Shipper under this
Agreement is limited to assets of the Transporter, Upon termination of tills
Agreement, Shipper’s and Transporter’s obligations to each other arising under
this Agreement, prior to the date of terminntion, remain in effect and are not
being tenninated by any provision of this Agreement. Transporter and Shipper
agree that, pursuant to Section 6.2.1(h) of the General Terms and Conditions,
this Agreement is subject to a Reduction Option as herein described: Upon
written notice to Transporter, Shipper shall have n Reduction Option; 1) At any
time on or before April 1,2019 for any reason, and 2) Any time before
April 1,2021j to the extent necessary due to the failure or inability to secure
all applicable federal, state, and local governmental and regulatory
approyal(s) related to an anticipated expansion project, If Shipper invokes this
Reduction Option, it may reduce all or a portion of the contractual MDQ
associated witli this Agreement, and/or terminate this Agreement earlier than
10/31/2036, 2

GRAPHIC [g140321kqi002.gif]

 


Contract ID: KT1921S IS. NOTICES AND COMMUNICATIONS: Ail notices and
communications with respect to this Agreement shall bo in writing by mail,
e-mail, or fax, or other means as agreed to by the parties, and sent to the
addresses slated below or to any other such address(es) as may be designated in
writing by mail, e-mail, or fax, or other means similarly agreed to:
ADMINISTRATIVE MATTERS Great Lakes Oas Transmission Limited Partnership
Commercial Services 700 Louisiana St„ Suite 700 Houston, TX 77002-2700 ANR
PIPELINE COMPANY 700 Louisiana St., Suite 700 Houston, TX 77002-2700 Attn:
AGREED TO BY: ANR PIPELINE COMPANY GREAT LAKES GAS TRANSMISSION LIMITED
PARTNERSHIP By: Great Lakes Gas Transmission Company By; KayDennison ‘‘“ “
Signature Contracts Title: Director, Transportation Accounting and Please Print
Title: Please Print 3

GRAPHIC [g140321kqi003.gif]

 


APPENDIX A Contract Identification FT19215 Date; April 16.2018 Supersedes
Appendix Dated; Not Applicable Shipper; ANR PIPELINE COMPANY Maximum Daily
Quantity (Dth/Day) per Location; Maximum Allowable Operating Pressure Begin Date
End Date PointCsl of Primary Receipt PointCs) of Primary Delivery MDO (MAQP)
11/01/2021 10/31/2036 EMERSON 800,000 974 11/01/2021 10/31/2036 FARWELL 800,000
974 4

GRAPHIC [g140321kqi004.gif]

 